Citation Nr: 1604196	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-15 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, to include as secondary to the service-connected left acromioclavicular joint separation (left shoulder disability).

2.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from April 1999 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2013 rating decisions by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

An evaluation in excess of 10 percent for a left shoulder disability was denied in the October 2008 decision; in an October 2009 decision, the RO granted an increased 20 percent evaluation for the entirety of the appellate period.  This was not an award of the maximum evaluation, and the Veteran has expressed his desire to pursue a yet higher rating.  The issue therefore remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board further notes that a temporary 100 percent evaluation for the left shoulder disability has been granted from June 21, 2013, through September 30, 2013, based on surgery with a need for a convalescent period.  38 C.F.R. § 4.30.  As this represents the maximum possible evaluation for the disability, that time frame is not considered part of the current appeal.

In September 2013, the RO denied service connection for a right elbow disability, and granted service connection for allergic rhinitis, claimed as a sinus condition, and assigned a 0 percent evaluation, effective from June 3, 2103.

The appellate issues were remanded to the Agency of Original Jurisdiction (AOJ) for additional development in February 2015; the AOJ has fully complied with the directives of the February 2015 remand, by obtaining complete, updated VA treatment records and providing an updated VA examination which addressed the nature and severity of the allergic rhinitis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at an October 2014 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  The Board notes that in August 2015, the Veteran submitted a new VA form 9, Appeal to Board of Veterans' Appeals, on which he requested a second Board hearing, to be held at the RO, with regard to the three issues addressed herein.  Entitlement to a single hearing before the Board is a matter of right.  38 C.F.R. § 20.700.  However, the Veteran has offered no basis or reason for his request for a second hearing, accordingly, another hearing will not be ordered at this time.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a right elbow disability and increased evaluation for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic sinus condition has not been diagnosed.

2.  Throughout the appellate period, allergic rhinitis has been manifested by congestion, without polyps or chronic or frequent blockage of the nasal passage on either side to any degree.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for allergic rhinitis are not met.  38 C.F.R. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for allergic rhinitis.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any relevant  private treatment records, stating that all treatment for his sinuses took place with VA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in July 2013 and May 2015.  Examiners made all necessary clinical findings and described related functional impairments sufficiently to permit application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The examinations are adequate for adjudication.

At the Veteran's October 2014 hearing, the undersigned identified the claim on appeal, and the Veteran provided testimony concerning treatment and symptoms he experienced.  Neither the Veteran nor his representative have asserted there was prejudice with regard to the hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's service-connected allergic rhinitis is rated under Code 6522, which applies to allergic or vasomotor rhinitis.  A 10 percent rating is assigned when there are no polyps present, but the condition results in blockage of greater than 50 percent of the nasal passage on both sides, or complete blockage on one side.  A higher, 30 percent rating is assigned when polyps are present, without regard to blockage of the nasal passages.  38 C.F.R. § 4.97, Code 6522.  Additionally, the rating schedule provides that a 0 percent (noncompensable) evaluation is assignable under all Diagnostic Codes when the listed criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board has considered the possibility of applying rating criteria under a different Code, but as the diagnosed and service-connected condition is listed in the schedule, rating by analogy is disfavored.  38 C.F.R. § 4.20.  The Board notes that acute sinusitis was diagnosed by the July 2013 VA examiner, but this was specifically found to not be chronic and not part of the service-connected disability, and so rating under criteria for any form of sinusitis is not possible.  

Relevant to rhinitis, VA treatment records throughout the appellate period reveal complaints of nasal congestion, particularly at night.  The Veteran has used allergy medications, and continues to use nasal sprays, both medicated and saline, for symptom relief.  However, no clinician notes any polyps of the nasal passages or chronic blockage.  Rhinorrhea, or significant mucus, was noted in February 2014, and some sinus pain was reported in June 2013, but physical findings have generally been relatively unremarkable.

At the October 2014 hearing, the Veteran stated he experienced blockages of both nasal passages of more than 50 percent.  He clarified when questioned by the undersigned that this was his opinion, and was not reported to him by a doctor or other medical professional.  He based his opinion on his difficulty breathing, need to mouth breathe, and night time congestion.  Nasal spray, primarily saline, was his main treatment, though he also indicated use of a CPAP or humidifier at night.

At the July 2013 examination, the Veteran reported that he used nasal spray weekly for congestion as needed, as well as sinus rinses.  Night time congestion was problematic, and he would sneeze in the morning and afternoon.  He also sometimes had morning congestion.  There were no nasal polyps or blockage of all or half of either nasal passage.  The Veteran had "scant" mucus in both nostrils, without obstruction.  The sinuses were not tender.  The Veteran did state he had been congested for a week, and x-rays showed mild bilateral maxillary and ethmoid sinusitis.  However, this was an acute episode, and not a chronic condition.

The Veteran was again examined in May 2015.  The Veteran stated that in service, he experienced nasal congestion with discharge and itchy, watery eyes.  While he had these symptoms prior to service, he states they became more severe and occurred more frequently in service, and have become slightly worse since separation.  He uses nasal spray, but denied fevers, purulent rhinorrhea, or acute facial pressure or pain.  On physical examination, there was no obstruction of either nasal passage greater than 50 percent, nor were there polyps.  

To warrant assignment of a compensable evaluation under the applicable criteria, either polyps or a significant blockage of the nasal passages must be shown.  No doctor or other medical professional notes such on examination or during any treatment.  The Veteran does state that he feels obstructed by congestion, and he is competent to so report.  However, the most probative evidence as to whether the Veteran's nasal passages are blocked or obstructed consists of the medical evaluations of record.  The Veteran was examined by medical professionals to determine whether he has greater than 50-percent obstruction of the nasal passage on both sides, complete obstruction on one side or polyps and examiners concluded that none of these were present.  Accordingly, the most probative evidence weighs against finding that an increased compensable rating under the schedule is warranted.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The symptoms complained of by the Veteran, including congestion and blockage of nasal passages are exactly the symptoms upon which the applicable criteria are based.  The schedule therefore contemplate the manifestations and severity of the service-connected disability, and no further discussion of extraschedular evaluation is necessary.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has complained of additional symptoms and conditions not directly resulting from rhinitis, including headaches and psychiatric symptomatology.  These manifestations were the subject of separate adjudication by the RO and hence all service-connected disability is captured by the assigned schedular rating.


ORDER

An initial compensable evaluation for allergic rhinitis is denied.


REMAND

The Veteran in August 2015 submitted a notification from a VA contract care provider that he had been approved for up to 37 visits to a physical therapist.  The specific injury to be treated is not indicated, but the totality of the evidence strongly indicates that the therapy is for the service-connected left shoulder.   Such treatment may also impact or consider the right elbow.  As this evidence is potentially relevant to the orthopedic claims of appeal, and is provided under the auspices of VA, it must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain treatment records from the TriWest Healthcare Alliance from August 2015 to the present, as identified in the August 19, 2015, submission from the Veteran.

Such may include requesting a properly executed VA form 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the specific provider involved.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


